 



RETURN TO TREASURY AGREEMENT

 

THIS AGREEMENT is made as of the 27th day of March, 2014, by and between Cirque
Energy, Inc., a corporation formed pursuant to the laws of the State of Florida
(the “Company”) and Green Renewable Energy Solutions, Inc., a corporation formed
pursuant to the laws of the State of Michigan (the “Shareholder”).

 

WHEREAS:

 

A.           The Shareholder is the registered and beneficial owner of 9,209,334
shares of the Company’s common stock.

 

B.            The Company has agreed to authorize, create and issue 15,556
shares of Class C Preferred Stock to the Shareholder (the “Class C Issuance”).
Each such share of Class C Preferred Stock entitles its holder to vote on an “as
converted” basis, or the equivalent of 592 shares of common stock at the record
date for the determination of shareholders entitled to vote on any matter coming
before the common shareholders or, if no such record date is established, at the
date such vote is taken or any written consent of shareholders is solicited.
Except as otherwise required by law, the holders of shares of Class C Preferred
Stock shall vote together with the holders of common stock on all matters and
shall not vote as a separate class.

 

C.           Following the issuance of, and subject to the issuance of, such
shares of Class C Preferred Stock, the Shareholder has agreed to return
9,209,334 shares of the Company’s common stock (the “Surrendered Shares”) held
by him to the treasury of the Company for the sole purpose of the Company
retiring the Surrendered Shares.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises,
the receipt and sufficiency whereof is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Surrender of Shares

 

1.          Following the issuance of, and subject to the issuance of, such
shares of Class C Preferred Stock, the Shareholder shall surrender to the
Company the Surrendered Shares by delivering to the Company herewith a share
certificate or certificates representing the Surrendered Shares, duly endorsed
for transfer in blank, signatures medallion guaranteed. The Company hereby
acknowledges receipt from the Shareholder of the certificates for the sole
purpose of retiring the Surrendered Shares.

 

Retirement of Shares

 

2.          The Company agrees, subject to section 1 hereof, to forthwith retire
the Surrendered Shares pursuant to Section 607.0631 of the Florida Business
Corporation Act.

 

Condition Precedent

 

3.          Notwithstanding any other provision herein, this Agreement and the
cancellation of Surrendered Shares contemplated hereunder shall not be effective
until such time as the Class C Issuance has been completed.

 

Representations and Warranties

 

4.          The Shareholder represents and warrants to the Company that it is,
and at the time of delivery of the Surrendered Shares hereunder will be, the
owner of the Surrendered Shares and that it has good and marketable title to the
Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.

 

General

 

5.          Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.

 

 

 

 

6.          Time is expressly declared to be the essence of this Agreement.

 

7.          The provisions contained herein constitute the entire agreement
among the Company and the Shareholder respecting the subject matter hereof and
supersede all previous communications, representations and agreements, whether
verbal or written, among the Company and the Shareholder with respect to the
subject matter hereof.

 

8.          This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

 

9.          This Agreement is not assignable without the prior written consent
of the parties hereto.

 

10.         This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

 

  CIRQUE ENERGY, INC.       By:       Roger Silverthorn,     Chief Financial
Officer       SHAREHOLDER       GREEN RENEWABLE ENERGY SOLUTIONS, INC.       By:
      Joseph DuRant     Authorized Person

 

 

 

